(1) an action to declare a certain provision of the zoning ordinance of the Town of New Castle to be void and unconstitutional and (2) a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of New Castle which, after a public hearing, denied the application of petitioners for a variance to permit the construction of a chicken coop, the appeals are from (1) an order of the Supreme Court, Westchester County, dated August 17, 1976, which, inter alia, declared the ordinance in question to be valid, and (2) a judgment of the same court, also dated August 17, 1976, which, inter alia, dismissed the article 78 proceeding. Order and judgment affirmed, with one bill of costs, upon the opinion of Mr. Justice Rubenfeld at Special Term. Latham, J. P., Rabin, Gulotta and O’Connor, JJ., concur.